188 S.W.3d 476 (2006)
STATE of Missouri, Plaintiff/Respondent,
v.
David JOHNSTON, Defendant/Appellant.
No. ED 86568.
Missouri Court of Appeals, Eastern District, Division Four.
April 11, 2006.
Margaret Mueller Johnston, Columbia, MO, for appellant.
*477 Shaun J. Mackelprang, Jayne T. Woods-co-counsel, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
David Johnston (Appellant) appeals from the trial court's judgment entered upon a jury verdict finding him guilty of manufacturing methamphetamine and felony murder. We have reviewed the briefs of the parties and the record on appeal and conclude that there is sufficient evidence from which a reasonable juror might have found Appellant guilty beyond a reasonable doubt. State v. Brooks, 158 S.W.3d 841, 847 (Mo.App. E.D.2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).